internal_revenue_service p o box cincinnati oh number release date department of the treasury employer_identification_number contact person - id number date date contact telephone number legend uil x grant program name b geographical location d foundation name dear you asked for advance approval of your educational grant procedures under internal_revenue_code sec_4945 this approval is required because you are a private_foundation that is exempt from federal_income_tax our determination we approved your procedures for awarding educational grants based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding educational grants meet the requirements of code sec_4945 as a result expenditures you make under these procedures won't be taxable description of your request your letter indicates that you will operate an educational grant program called x your mission includes supplementing higher education scholarships and enabling basic medical_research in the areas of heart disease cancer and aids the purpose of x is to provide grants to researchers with appointments at universities hospitals and or research centers for the purpose of studying these diseases and other similar diseases the number of research grants that will be awarded each year and the amount of each grant will vary depending on the amount of funds available to be distributed you are required to annually distribute the greater of your net_income or the amount that must be distributed to satisfy code sec_4942 faculty with primary appointments in universities hospitals and research centers within the b area may apply you strongly encourage new or less recognized individuals to apply for funding and you generally encourage seed funding of unique or high priority projects you will not support large general programs or project grants to fund research centers x will be publicized on your website applications consisting of several pages a detailed research plan and a budget must be submitted from the institution's senior official for the research function to you as well as the institution's form_990 no more than one application from any institution will generally be accepted for each grant cycle completed applications will be referred to your cardiovascular or cancer aids research review committee for consideration of scientific merit these committees function in an advisory capacity to you your grant administrator reviews the grant applications and ranks the applicants based on scientific merit feasibility and appropriateness of budget the grant administrator then submits a recommendation to your trustees who make the final selection and determine the amount awarded applicants will be notified in writing con cerning approval or disapproval funding amounts and starting dates within a few months from the proposal deadline all grants are awarded on an objective and non discriminatory basis no grants may be awarded to any disqualified_person as defined in code sec_4946 funding requests and project awards will be of one year duration applicants receiving one-year grants may re-apply if their mandatory narrative and financial reports have been satisfactory and if the renewal protocol is endorsed by their institution's senior official for the research function as the one application_for that research field in the appropriate grant cycle the institutions universities hospitals and or research centers where the recipient has the appointment will administer the grant it is also understood that the institution administering this grant is a nonprofit organization with facilities for research you will pay the grant proceeds directly to the university hospital or research center to which the recipient has an appointment in addition you provide a letter to each university hospital or research center specifying that the institution's acceptance of the funds constitutes its agreement to i refund any unused portion of the grant if the researcher falls to meet any term or condition of the grant and ii notify you if the researcher fails to meet any term or condition of the grant if the institution will not agree to such terms you will obtain the needed reports from the researcher the principal investigator recipient and the grantee institution assume an obligation to expend grant funds for research purposes as set forth in the application and affirm that there is no duplicate funding for these purposes if an alternative application_for support is activated either fully or partially the principal investigator and the grantee institution will promptly notify you to make the necessary adjustment in funding the award based on this application is subject_to the following conditions a every six months the principal investigator will furnish you with a brief semiannual narrative progress report of work accomplished under the grant letter catalog number 58222y b the institution's fiscal officer will submit a report of expenditures within days after completion of each award half-year c you disclaim any economic_interest direct or indirect in the work product of the research including any patent or other rights to which the investigator or the institution may make claim d results of research may be made available to the public through appropriate scientific channels all publications must bear the statement this work was supported by a grant from d e the grant will terminate on the date the investigator ceases to work at the grantee institution unless advance written permission for a transfer or replacement has been obtained from you f unexpended funds will revert to you at the termination of a grant period unless the grant period is extended by you in writing in advance of termination g title to equipment purchased with your funds will remain with the principal investigator until the award including any authorized extension or renewal terminates at which time title passes to the institution if the principal investigator is authorized to transfer his award to another institution equipment may not be transferred transfer will only be authorized to other institutions within your grant making geographic area moreover a terminal progress report discussing research findings must be provided within sixty days of the termination of the project you will maintain such information and documentation until the applicable statute_of_limitations period expires basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a grant to an individual for travel study or other similar purposes however a grant that meets all of the following requirements of code sec_4945 is not a taxable_expenditure the foundation awards the grant on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the grant the grant is - a scholarship or fellowship subject_to sec_117 and is to be used for study at an educational_organization described in sec_170 or - a prize or award subject_to the provisions of sec_74 if the recipient of the prize or award is selected from the general_public or - to achieve a specific objective produce a report or similar product or improve or enhance a literary artistic musical scientific teaching or other similar skill or talent of the recipient to receive approval of its educational grant procedures sec_53_4945-4 requires that a private_foundation show letter catalog number 58222y the grant procedure includes an objective and nondiscriminatory selection process the grant procedure results in the recipients performing the activities the grants were intended to finance the foundation plans to obtain reports to determine whether the recipients have performed the activities that the grants were intended to finance other conditions that apply to this determination this determination covers only the grant program described above this approval will apply to succeeding grant programs only if their standards and procedures don't differ significantly from those described in your original request this determination applies only to you it may not be cited as precedent you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you must report any significant changes in your program to the cincinnati office of exempt_organizations at internal_revenue_service exempt_organizations determinations p o box cincinnati oh you cannot make grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives all funds distributed to individuals must be made on a charitable basis and must further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 you should keep adequate_records and case histories so that you can substantiate your grant distributions with the irs if necessary please keep a copy of this letter in your records if you have any questions please contact the person listed at the top of this letter sincerely jeffrey i cooper director exempt_organizations rulings and agreements letter catalog number 58222y
